         Case 1:21-cv-05842-KPF Document 37 Filed 09/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HLT EXISTING FRANCHISE HOLDING
LLC and HILTON DOMESTIC
OPERATING COMPANY, INC.,

                           Plaintiffs,                21 Civ. 5842 (KPF)
                    -v.-                                    ORDER
MAA AMBA, INC., DILIP G. PATEL, and
NAINA D. PATEL,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

        On September 20, 2021, the Court received Defendants Maa Amba, Inc.,

Dilip G. Patel, and Naina D. Patel’s motion to vacate the Clerk of Court’s

certificate of default pursuant to Fed. R. Civ. P. 55(c). (Dkt. #33). Plaintiffs are

directed to file a response to Defendants’ motion on or before September 23,

2021.

        SO ORDERED.

Dated: September 21, 2021
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge
